DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-9), Group A (cutting methods) Species ii (Fig, 3a-e), and Group B (blade profiles) Species I (Fig. 3c-e) in the reply filed on 7/15/21 is acknowledged.
Claims 5-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panneck Jr. (5,192,291).
Panneck discloses the following claimed limitations:
Claim 1: A medical device for disrupting material in a body vessel (Abstract and Fig. 1), the medical device comprising: a body (10) comprising a first end and extending to a second end (Fig. 2), the body comprising an inner surface (surface inside the basket as seen in Fig. 2) and an outer surface (surface on outer side of the basket as seen in Fig. 2) opposite the inner surface (Fig. 2) and defining a longitudinal axis therethrough (Fig. 1-2), the body comprising a first tubular portion (48) comprising the first end (Fig. 2), a plurality of arms (30a-d) (Fig. 2), and a second tubular portion (44) comprising the second end (Fig. 2) and being axially displaced from the first tubular portion (Fig. 2), the plurality of arms being disposed between and connected to the first tubular portion and the second tubular portion (Fig. 2 and Col. 4 Lines 59-65), each of the plurality of arms being formed longitudinally (Fig. 2) and comprising: an outer face (outer side of each blade) continuous with the outer surface (fig. 2), an inner face (inner side of each blade) continuous with the inner surface (Fig. 2), a first blade (60), and a second blade (62) opposite the first blade (Fig. 2-3); each of the first blade and the second blade being disposed between the outer face and the inner face (Fig. 2-3 where they are located at the sides of the arms), the first blade being sharper than the second blade (Col. 5 Lines 13-18); and each of the plurality of arms being arranged such that each first blade is in a same relative orientation in a circumferential direction (Fig. 2-3 and Col. 5 Lines 13-20).
Claim 2: Wherein the body comprises a malecot (Fig. 1-3).
Claim 3: Wherein the body comprises metal (Col. 4 Lines 29-31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panneck Jr. (5,192,291) in view of Leibowitz et al. (2011/0184447).
Panneck teaches all the limitations discussed above, however Panneck is silent with regards to the device being made of a nickel-titanium alloy.
Leibowitz discloses another well-known surgical cutter with a body (11) comprising two tubular members connected by arms (15) as seen in Fig. 1, where the device can be made of a variety of biocompatible metals such as stainless steel and a nickel-titanium alloy ([0045]). Thus, Leibowitz discloses that these materials are well known in the art.  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the material of Panneck to have a nickel-titanium alloy, as taught by Leibowitz, since it has been 
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a nickel-titanium alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited references teach a surgical cutter with a body comprising two tubular members connected by arms and having blades, which appear to either alone or in combination teach the current claim limitations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771